Citation Nr: 0702568	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a skin condition, 
classified as tinea versicolor.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for PTSD claimed to be 
due to sexual assault.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to July 
1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By a decision issued in November 
2004, the Board Remanded the claims.

The claims of entitlement to service connection for PTSD, 
migraine headache, and depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical opinion of record which indicates that tinea 
versicolor is a chronic disease and that the veteran's 
service in the hot, humid conditions of the Persian Gulf 
would have provided circumstances conducive to the disorder 
is favorable to the veteran's claim.




CONCLUSION OF LAW

The criteria for service connection for tinea versicolor have 
been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for a skin disorder, diagnosed as tinea 
versicolor.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Since the decision below is wholly favorable to the veteran's 
claim, it would be adverse to the veteran's interest to 
Remand the claim for service connection for a skin disorder 
in order to provide any additional action under the VCAA.  No 
further discussion of actions taken to comply with the VCAA 
is required.  

Applicable law and regulations, claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
This includes disorders manifested in service, regardless of 
etiology, unless the disorder is of a congenital or 
developmental origin, as defined by regulation.  38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Skin disorders and migraine 
headache disorders are not defined by statute or regulation 
as "chronic" disease for which service connection may be 
presumed, so no presumption of service connection applied to 
the claims at issue in this decision.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd., 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Claim for service connection for a skin disorder

The veteran's service medical records show that she was 
treated for a skin condition in February 1996.  A diagnosis 
of acne was assigned.  When the veteran initially obtained VA 
care in April 1997, a diagnosis of tinea versicolor was 
assigned for the veteran's skin disorder, and she sought 
service connection for that disorder in that same month.  VA 
and private clinical records thereafter reflect a continuing 
diagnosis of tinea versicolor.

At a November 2001 personal hearing, the veteran testified 
that she continued to have problems with the skin on her neck 
and back after service.  In its November 2004 remand, the 
Board directed that VA examination be conducted to obtain an 
opinion as to whether the skin disorder treated in service 
was related to post-service diagnosis of tinea versicolor.

The examiner who conducted a December 2004 VA examination 
discussed the veteran's complaints of a skin disorder in 
service, and noted treatment of a skin disorder.  The 
examiner further noted that the veteran served in the Persian 
Gulf.  The veteran reported that the skin disorder worse in 
the summer, when it would affect approximately 35 percent of 
her unexposed skin.  The veteran reported that the skin 
condition would clear in the winter.  The examiner noted 
that, given that examination was conducted in December, the 
veteran's skin was clear.  

The examiner provided an opinion that tinea versicolor was an 
overgrowth of a ubiquitous yeast that occurs in certain 
people and is more common in humid, hot environments.  The 
examiner stated that it was likely that the veteran's 
assignment in the Persian Gulf presented an environment which 
favored the growth of the tinea versicolor.  The examiner 
stated that the veteran's service did not cause the tinea 
versicolor.  

This opinion is favorable to the veteran's claim.  Although 
the examiner stated that the veteran's tinea versicolor was 
not etiologically related to her service, the examiner's 
statement that the environment favored growth of tinea 
versicolor, together with the statement that tinea is 
chronic, is, in effect, an opinion that the tinea versicolor 
was probably manifested during the veteran's service.  As 
tinea versicolor was not noted on the veteran's service 
induction examination, she must be presumed to have been in 
sound condition, that is, without manifestations of tinea 
versicolor, when she entered service.  38 U.S.C.A. § 1111.  
Therefore, since the examiner's opinion indicates that it is 
probable that the tinea versicolor was first manifested 
during the veteran's service, she is entitled to service 
connection for that disorder, even though the examiner has 
indicated that she would likely have developed the disorder 
regardless of whether she was in service.  

The medical evidence establishes that the veteran's service 
in the Persian Gulf presented an environment which favored 
the growth of tinea versicolor.  The evidence establishes 
that the veteran sought treatment of a skin disorder in 
service.  Although acne, rather than tinea versicolor, was 
the assigned diagnosis, the veteran has testified that the 
same skin symptoms she observed in service continued after 
service.  The veteran is competent to describe observable 
symptoms of a skin disorder.  See, e.g., Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997); Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991)

Tinea versicolor was diagnosed the first time the veteran 
sought VA clinical treatment, in April 1997, slightly more 
than six months after her service discharge.  Since the 
examiner has stated that this is a chronic condition, and 
that the conditions in service favored the growth of tinea in 
a susceptible individual, this opinion links the current 
diagnosis to the veteran's service.  Each of the criteria for 
service connection has been met.  The claim must be granted.


ORDER

The appeal for service connection for tinea versicolor is 
granted.


REMAND

The veteran contends that she sought medical care in service 
following a sexual assault that occurred on July 3, 1990.  As 
the medical statements provided by James C. Ball, Ph.D. have 
stated, service medical records establish that a laboratory 
examination of the veteran's urine was conducted at the 
direction of the Emergency Department at 6:30 AM on July 4, 
1990.  No other records of Emergency Department treatment on 
that date, such as information regarding presenting 
complaint, diagnosis, or treatment, are associated with the 
clinical record.  The Board also notes that the service 
medical records disclose that the veteran sought pregnancy 
testing a few weeks later, in August 1990.  Although numerous 
requests for these records have been submitted, the records 
have not been located.  Therefore, further attempts to locate 
other types of documents should be undertaken.

The veteran has stated that she reported that she was 
assaulted and that a criminal investigation was undertaken.  
A statement from a fellow servicemember indicating that a 
criminal investigation was undertaken is also of record.  
However, no Investigation Report or other record related to a 
report of an assault is included in the portion of the 
veteran's personnel records associated with the claims file.  
However, it appears that the claims file does not include the 
veteran's complete personnel record (DA 20), because, 
although a list of her assigned units and stations is 
available, personnel evaluations do not appear to be of 
record.  The National Personnel Records Center (NPRC) should 
be asked to search for additional personnel records for the 
veteran.  

In addition, further development to request that a search for 
records of a report by the veteran or of a criminal 
investigation following that report should be conducted by 
asking for a search of records at the U.S. Army Crimes 
Records Center, where reports of investigations undertaken by 
the U.S. Army Criminal Investigation Division (CID) are 
located. 

The veteran also indicated that corroboration of the events 
could be obtained from an individual identified as JC, whom 
the veteran indicated was her squad leader.  The record 
indicates that the veteran has some information about how to 
locate this individual.  An attempt to obtain a statement 
from JC on the veteran's behalf should be undertaken.

In addition, the Board notes that the veteran contends that 
her PTSD is a result of a combination of the sexual assault 
which occurred in 1990 and of her experiences in the Persian 
Gulf.  The U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly, the U.S. Armed Services Center for 
Unit Records Research or CURR) to provide available 
information about the activities of the veteran's unit if she 
provides details about her Persian Gulf-related stressors.  
An April 1991 Memorandum supplied by the veteran indicates 
that she was assigned to the 4th Transportation Battalion, 
16th Corp Support Group, 396th Transportation Company, during 
the time she was stationed in the Persian Gulf, December 1990 
to May 1991.  

Because the veteran contends, is essence, that her depression 
and her migraine headaches are a result of her PTSD, the 
adjudication of the claim for depression is deferred until 
adjudication of the claim for service connection for PTSD is 
completed.  



Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of the 
claims for service connection at issue is 
granted, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice 
should be issued prior to further 
readjudication, such as in a supplemental 
statement of the case (SSOC).

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence she believes may be 
relevant to her claim.

3.  The National Personnel Records Center 
(NPRC) should be asked to search for the 
veteran's service personnel and 
administrative records, such as 
performance evaluations, which would 
reflect or discuss the veteran's specific 
duties and performance in service, any 
record of judicial punishment or 
notations regarding a possible CID 
investigation, and should search for 
separately-filed records for the veteran.  
NPRC should be asked to again search for 
any separately-filed clinical records 
from the 5th General Hospital which was 
formerly located in Germany.  

If NPRC has no records of any type for 
the veteran, the service department 
should be asked to search for personnel 
and administrative records for the 
veteran.

4.  Ask the veteran to provide specific 
information regarding her claimed 
stressors experienced during her time in 
the Persian Gulf.  The veteran should 
include the unit she was assigned to, and 
where her unit was serving at the time of 
the alleged stressors.  The veteran should 
be advised that if she is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect her claim.  
The veteran's service personnel records 
show that she was assigned to she was 
assigned to the 4th Transportation 
Battalion, 16th Corp Support Group, 396th 
Transportation Company, during the time 
she was stationed in the Persian Gulf, 
December 1990 to May 1991.  

5.  Once the veteran provides a statement 
regarding the stressors she experienced in 
the Persian Gulf, the RO should prepare a 
summary of all the claimed stressors and 
then contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services Center 
for Unit Records Research (CURR)) to verify 
the claimed stressors.  If appropriate, ask 
this organization to provide records of the 
activities of the 4th Transportation 
Battalion, 16th Corp Support Group, 396th 
Transportation Company, or its higher 
headquarters, in the Southwest Asia field of 
operations for the period from December 1990 
to May 1991, at the JSRRC address, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22315-3802.  .

A copy of the veteran's personnel record 
showing her units and assignments and a copy 
of the April 1991 Memorandum, "Verification 
of tour in SWA for operation Desert 
Shield/Storm," should be provided with the 
request to the JSRRC.

6.  The individual identified as the 
veteran's squad leader, JC, should be 
contacted, after his address is obtained 
by following information the veteran has 
or by obtaining further information as to 
his address through use of the service 
information the veteran supplied, 
consisting of an April 1991 Memorandum, 
"Verification of tour in SWA for 
operation Desert Shield/Storm."

7.  Contact the U. S. Army Criminal 
Investigation Command in Fort Belvoir, 
Virginia, VA.  Provide a summary of the 
veteran's allegations regarding a sexual 
assault, and a copy of the veteran's 
statements and a copy of the "buddy 
statement" submitted by SM.  Request 
that a search be made for a CID report 
pertaining to the July 3, 1990 incident 
the veteran contends she reported, from 
the Director, U.S. Army Crimes Records 
Center, U.S. Army Criminal Investigation 
Division (USACIDC), ATTN: CICR-FP, 6010 
6th St., Fort Belvoir, Virginia, 22060-
5585.  Provide a copy of the veteran's 
allegations in this regard.  

8.  The veteran's current VA clinical 
records should be associated with the 
claims file.



9.  After response is received from the 
JSRRC, the stressor information and other 
information obtained on Remand must be 
reviewed.  If the alleged sexual assault 
or any other stressor is verified, a 
summary of the verified stressor(s), 
together with the medical statements and 
attachments from Dr. Ball, must be 
prepared, and the veteran must be 
afforded VA psychiatric examination.  In 
the written examination report, the 
examiner should discuss review of the 
claims file, private clinical records, VA 
clinical records, and the verified 
stressors, as specified by the RO.  The 
examiner should assign a diagnosis for 
each psychiatric disorder present.  If a 
diagnosis of PTSD is not assigned, the 
examiners should specify which criteria 
in DSM-IV are not met.  

The examiner should answer the following 
question:  Is it at least as likely as 
not (a 50 percent likelihood, or greater) 
or it is less than likely (a likelihood 
below 50 percent) that the veteran 
acquired a psychiatric disorder in 
service or as a result of service, to 
include as a result of a verified 
stressor, to include either (a) PTSD, or, 
(b) depression.  

Each examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 


realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

10.  After all development directed above 
has been completed, the claim for service 
connection for migraine headaches should 
be reviewed.  If further development, to 
include VA examination, is required, such 
development should be conducted.  

11.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claims should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and her 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
and her accredited representative should 
be given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


